DETAILED ACTION
	Claims 1-2 and 6-7 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al. (Systems metabolic engineering of Corynebacterium glutamicum for the bioproduction of biliverdin via protoporphyrin independent pathway, J. Biol. Eng. 13 (29 Mar. 2019): 28) (see IDS).
Seok et al., abstract, teach:
In vitro thermodynamic analysis was performed to show potential candidates of bottleneck enzymes in the pathway to produce biliverdin. Among the candidates, hemA and hemL were overexpressed in Corynebacterium glutamicum to produce heme, precursor of biliverdin. To increase precursor supply, we suggested a novel hemQ mediated coproporphyrin dependent pathway rather than noted hemN-mediated protoporphyrin dependent pathway in C. glutamicum. After securing precursors, hmuO was overexpressed to pull the carbon flow to produce biliverdin. Through modular optimization using gene rearrangements of hemA, hemL, hemQ, and hmuO, engineered C. glutamicum BV004 produced 11.38 ± 0.47 mg/L of biliverdin at flask scale. Fed-batch fermentations performed in 5 L bioreactor with minimal medium using glucose as a sole carbon source resulted in the accumulation of 68.  74 ± 4.97 mg/L of biliverdin, the highest titer to date to the best of our knowledge.
HemA is described as a glutamyl-tRNA reductase, HemL is described as a glutamate-1-semiabladehyde aminotransferase, HemQ is described as an Fe-coproporphyrin III decarboxylase.  See Seok et al., Table 1.
Fig. 5a of Seok et al. describe strains BV004 and BV005 as formed by introduction of the following two plasmids/vectors:

    PNG
    media_image1.png
    80
    345
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    347
    media_image2.png
    Greyscale

hemA and hemL genes are expressed on one vector and hemQ and HmuO genes are expressed on another vector. The vector shown in Fig. 5a (right above) has the hemQ gene and the hmuO gene expressed from a single operon as to be in the form of hemOQ and hemQO as recited in claims 1 and 2.  See Table 3, Seok et al., describing BV004 strain as having a plasmid pMTZ-hemQO as recited in claim 1 and the BV005 strain as having the plasmid pMTZ-hemOQ as recited in claim 2.
Seok et al. further describe a heme-producing strain.  “To identify the effect of combination of push and pull parts, pMTZ-hemQNAT carrying the native hemQ (Cgl1899) gene that uses GTG as a start codon was constructed and cotransformed with pEKEx2-hemAL (named HM007).”  Seok et al., page 5, left column.  As such, the described HM007 strain has a first introduced vector having genes hemA and hemL and a second introduced vector having gene hemQ.  Fig. 4d shows that strain HM007 has increased heme (HM) production.
“Porphyrin intermediates and heme concentrations were measured with a high-performance liquid chromatography (HPLC) system (Waters Corporation,USA) with a UV detector (Waters 2487) at 400 nm.”  Seok et al., page 11, left column.  This description of the use of HPLC is within the broadest reasonable interpretation of “recovering the produced heme” as recited in claim 6 since heme is separated from the culture via HPLC wherein the producing strain has improve heme biosynthesis capability.  Claim 6 is not interpreted as reciting that a specific minimum amount or percentage of produced heme as being recovered.  Fig. 4f of Seok et al. shows that biliverdin (BV) (i.e. biliverdin IX-alpha) production is also measured by HPLC as a part of measuring porphyrin intermediates and heme concentrations.  This description of the use of HPLC is within the broadest reasonable interpretation of “recovering the produced biliverdin IX-alpha” as recited in claim 7 since biliverdin IX-alpha is separated from the culture via HPLC.  Claim 7 is not interpreted as reciting that a specific minimum amount or percentage of produced biliverdin IX-alpha as being recovered.  References in Seok et al. to biliverdin is a reference to biliverdin IX-alpha, “Biliverdin IXα, which is typically known as biliverdin.”  Seok et al., page 1, left column.
It is noted that the instant application has three listed inventors wherein Seok et al. has five listed authors including two individuals (Myeong-Eun Lee and Jeong Eun Hyeon) who are not listed as inventors of the current application.  See MPEP 2153.01(a).

Response to arguments
Applicant argues:

    PNG
    media_image3.png
    256
    797
    media_image3.png
    Greyscale


		The file wrapper has been carefully examined; however, no certified English language translation of Korean Patent Application No. 10-2019-0064587 can be found.  As such, the earlies priority date to which the claims are entitled in 04/15/2020, the filing date of the instant application, which is more than one year after the publication date of Seok et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Corynebacterium glutamicum Uses Coproporphyrin-dependent Pathway for Heme Metabolism Instead of Protoporphyrin-dependent Branch, Korean Society of Biological Engineering Korean Society of Biological Engineering Conference 2018 [Abstract] April 2018, page 306) further in view of Dailey et al. (HemQ: An iron-coproporphyrin oxidative decarboxylase for protoheme synthesis in Firmicutes and Actinobacteria, Archives Biochem. Biophys. 574 (2015): 27-35), Uniprot, Accession No. A0A1Q3DR23, 2017, www.uniprot.org, Yu et al. (Engineering Corynebacterium glutamicum to produce 5-aminolevulinic acid from glucose, Microb. Cell. Fact. 14 (2015): 183), Seok et al. (Engineering the Push and Pull of Biliverdin Biosynthesis via Protoporphyrin Independent Pathway in Corynebacterium glutamicum, Korean Society of Biological Engineering Conference 2018 [Abstract] April 2018, page 304), Takemoto et al. (U.S. 2014/0038295 A1) and Ramzi et al. (5-Aminolevulinic acid production in engineered Corynebacterium glutamicum via C5 biosynthesis pathway, Enz. Microbial. Technol. 81 (2015): 1-7).
Ko et al., teach:
It has been revealed that for heme biosynthesis some gram-positive bacteria containing actinobacteria and firmicutes use coproporphyrin (CP)-mediated pathway, dependent on decarboxylation of coproheme made from CP, instead of protoporphyrin (PP)-mediated pathway, dependent on decarboxylation of CP for PP synthesis. In this study, we disclosed that Corynebacterium glutamicum, industrial bacteria producing various valuable products, uses CP-dependent pathway for heme biosynthesis. First, the putative gene encoding the CP decarboxylation enzyme of PP-mediated pathway from C. glutamicum was overexpressed in heme biosynthesis activating C. .glutamicum (referred as to the base strain). However, PP IX was not produced not only in the base strain but also the CP decarboxylation enzyme-overexpressing strain. On the other hand, when the coproheme decarboxylation [i.e. Fe-coproporphyrin III decarboxylase] enzyme of CP-mediated pathway from C. glutamicum was overexpressed, heme production was increased. Additionally, when the CP decarboxylation enzyme from Escherichia coli belong to proteobacteria was overexpressed in the base strain, PP IX was produced in C. glutamicum. This means that C. glutamicum uses CP-dependent pathway for heme production, and these results can be used in redirection and redistribution of heme biosynthesis pathway for higher production of porphyrin in C. glutamicum.
As such, Ko et al. directly describe overexpression of coproheme decarboxylation enzyme in C. glutamicum for increasing heme production.  However, Ko et al. do not discuss the specific identity of the coproheme decarboxylation enzyme other than it being “coproheme decarboxylation enzyme of CP-mediated pathway from C. glutamicum.”
As discussed, Ko et al. directly states that “heme biosynthesis [in] some gram-positive bacteria containing actinobacteria and firmicutes use coproporphyrin (CP)-mediated pathway” wherein C. glutamicum uses such a CP-mediated pathway as taught by Ko et al.  Dailey et al. describe the bacterial heme biosynthetic pathways, including CP-mediated and protoporphyrin (PP)-mediated pathways, as shown in Fig. 1 of Dailey et al. and related text, including the CP-mediated pathway employed by Firmicutes and Actinobacteria, which Ko et al. teach is the same pathway employed by C. glutamicum.  “In the HemQ pathway (orange box) HemY and HemH differ for the similarly annotated enzymes in the classical pathway in that HemY catalyzes the oxidation of coproporphyrinogen to coproporphyrin and HemH inserts iron into coproporphyrin to make coproheme.”  Dailey et al., Fig. 1, legend.  HemQ is described as “The role that HemQ plays is to oxidatively decarboxylate coproheme formed by HemH into protoheme,” as shown in Fig. 1 of Dailey et al.  Dailey et al., page 31, right column.  Specifically, “HemQ,
are iron-coproporphyrin (coproheme) decarboxylases that catalyze the oxidative decarboxylation of coproheme III into protoheme IX” such that HemQ is a coproheme III decarboxylase.  Dailey et al., abstract.
Again, Ko et al. do not discuss the specific identity of the coproheme decarboxylation enzyme.  However, Dailey et al. describe that it is known in the prior art that the copropheme decarboxyation enzyme as found in organism with a CP-mediated heme biosynthesis pathway is HemQ, wherein “HemQ,
 iron-coproporphyrin (coproheme) decarboxylases that catalyze the oxidative decarboxylation of coproheme III into protoheme IX” such that HemQ is a Fe-coproporphyrin III decarboxylase.  Dailey et al., abstract.  The HemQ proteins discussed by Dailey et al. are described as “dismutase-like proteins” that “do not possess chlorite dismutase activity but instead are essential for heme synthesis.”  Dailey et al., abstract.
	As such, the evidence of record indicates that “the coproheme decarboxylation enzyme of CP-mediated pathway from C. glutamicum was overexpressed” as taught by Ko et al. is HemQ being a Fe-coproporphyrin III decarboxylase.  Uniprot A0A1Q3DR23 evidence the identity of HemQ from Corynebacterium glutamicum described as an “essential component of heme biosynthetic pathway in Gram-positive bacteria” and related to chlorite dismutase.  In the alternative, the ordinarily skilled artisan at the time of filing would have been motivated to utilize any of the HemQ proteins taught by Dailey et al. as the overexpressed coproheme decarboxylation enzyme taught by Ko et al., since Dailey et al. expressly teach that such HemQ proteins are suitable coproheme (Fe-coproporphyrin III) decarboxylase for production of heme in bacteria having a CP-mediated heme biosynthesis pathway as commonly found in actinobacteria and firmicutes, which is the pathway found in C. glutamicum for heme production as taught by Ko et al.
	However, Ko et al. and Dailey et al. do not further teach overexpression of hemA and hemL genes in a recombinant strain of C. glutamicum.
Yu et al., abstract, teach:
“The products of the gltX, hemA, and hemL genes participate in the synthesis of ALA from l-glutamate. Their annotated C. glutamicum homologs were shown to be functional using heterologous complementation and overexpression techniques. Coexpression of hemA and hemL in native host led to the accumulation of ALA, suggesting the potential of C. glutamicum to produce ALA for research and commercial purposes. To improve ALA production, we constructed recombinant C. glutamicum strains expressing hemA and hemL derived from different organisms. Transcriptome analysis indicated that the dissolved oxygen level and Fe2+ concentration had major effects on ALA synthesis. The downstream pathway of heme biosynthesis was inhibited using small molecules or introducing genetic modifications. Small-scale flask cultures of engineered C. glutamicum produced 1.79 g/L of ALA.”
et al., page 1, right column.  “For this purpose, we conducted heterologous complementation and overexpression experiments, and demonstrate here, for the first time to our knowledge, the function of the key C. glutamicum enzymes involved in heme biosynthesis.”  Yu et al., page 2, right column.
Tables 1 and 2 of Yu et al. describe recombinant C. glutamicum strains producing ALA and heme.  For example, Table 2 of Yu et al. describes C. glutamicum strain PSEE overexpressing hemA from S. arizona and hemL from E. coli and gltX from E. coli producing 4.22 mg/L heme compared to 0.12 mg/L for the PECX strain not overexpressing these gene.
Ko et al. and Dailey et al. do not further teach overexpression of hemA and hemL genes in a recombinant strain of C. glutamicum.  However, at the time of filing the ordinarily skilled artisan would have been motivated to modify the teachings of Ko et al. to further overexpress HemA and HemL in addition to the overexpression of HemQ (Fe-coproporphyrin III decarboxylase).
Both Dailey et al. and Yu et al. teach that ALA is the direct precursor of heme biosynthesis.  “It is generally accepted that 5-aminolevulinate (ALA) formation is the rate-limiting step and that ALA is the first committed intermediate in the overall tetrapyrrole biosynthetic pathway.”  Dailey et al., page 28, left column.  As shown in Figure 1 of Yu et al., gltX, hemA and hemL can be overexpressed in C. glutamicum to increase the production of both ALA and heme as shown in Tables 1 and 2 of Yu et al. as discussed above.  As such, since Ko et al. and Dailey et al. teach that overexpression of HemQ supports increased heme production in C. glutamicum and Yu et al. teach that overexpression of GltX, HemA and HemL increases heme production along with the precursor ALA, the ordinarily skilled artisan at the time of filing would have been motivated to overexpress all of GltX, HemA, HemL and HemQ in a recombinant C. glutamicum with a reasonable expectation of success in increasing heme production wherein Ko et al. teach that increased heme production is desirable.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since the prior art of Ko et al., Dailey et al. and Yu et al. teach that all of these proteins/genes are part of the heme biosynthesis pathway in C. glutamicum wherein overexpression and/or heterologous expression of these proteins and their encoding genes increase heme production in C. glutamicum such that the cited prior art has a direct teaching, suggestion and C. glutamicum with a reasonable expectation of success in increase heme production.
The ordinarily skilled artisan at the time of filing would have readily understood that the expression of GltX, HemA, HemL and HemQ can be increased by introducing heterologous copies of encoding genes, i.e. gltX, hemA, hemL and hemQ genes, since Yu et al. directly demonstrate the introduction of heterologous gltX, hemA and hemL genes as further discussed below.
As shown in Table S1 of Yu et al., hemA, hemL and gltX genes encoded in a single vector were expressed in C. glutamicum strain PSEE as discussed above such that the PSEE strain has a recombinant vector including a hemA gene and a hemL gene.  The ordinarily skilled artisan at the time of filing would have readily recognized that the overexpressed HemQ protein described by Ko et al. can be similarly overexpressed by further incorporating a recombinant vector including a hemQ gene encoding the HemQ protein, since Yu et al. teach that the introduction of recombinant vectors are an appropriate manner to affect overexpression of the desired proteins/enzymes. 
Regarding recitation of further overexpression of a hmuO gene encoding heme oxygenase, Seok et al. teach:
Biliverdin IXα, a green tetrapyrrolic pigment, is a product of heme catabolism. Biliverdin has been considered for use as a novel antioxidant for human because it was proved that it can act as a lipophilic ROS scavenger and an endogenous cytoprotector. It has been generally accepted that Corynebacterium glutamicum use a protoporphyrin-mediated pathway for heme biosynthesis. Herein, we show that C. glutamicum use a coproporphyrin-mediated pathway rather than protoporphyrin-mediated pathway. And based on this fact, C. glutamicum was engineered with push and pull strategy for efficient biliverdin production. A push module was constructed for overcoming thermodynamic bottlenecks. The Gibbs free energies for the involved reactions were calculated using BioCyC database. Based on these data, enzymes that have relatively high Gibbs free energies were overexpressed in push module and intermediates for biliverdin synthesis were produced. For intensifying metabolic flow to synthesize biliverdin, a pull module for overexpressing terminal enzymes which were related to the coproporphyrin-mediated pathway was constructed. These two modules were combined and biliverdin was successfully biosynthesized, compared to wild type that produce negligible biliverdin.
et al. teach that it is desirable to produce biliverdin IXα in C. glutamicum; however, Seok et al. do not teach specific enzymes/genes overexpressed to accomplish the same.
As discussed above, the combination of Ko et al., Dailey et al., Uniprot A0A1Q3DR23 and Yu et al. suggest the overexpression of, inter alia, hemA, hemL, and hemQ genes to increase production of heme in C. glutamicum.  Takemoto et al., para. [0002], teach “Biliverdin IX-alpha (biliverdin IXC) is the most common form of several biliverdin isomers found in nature (FIG. 1C). It is produced from heme (also named iron proto porphyrin IX) (FIG. 1A) by the enzyme heme oxygenase.”  Takemoto et al., para. [0009], teach “a method of producing biliverdin in a microorganism is disclosed, comprising: culturing a cell comprising a recombinant heme oxygenase and a recombinant heme biosynthetic enzyme.” “In certain embodiments, the heme biosynthetic enzyme is an ALA synthase. In a related embodiment, the
heme biosynthetic enzyme is hemA. In another related embodiment, the heme biosynthetic enzyme is an ALA Synthase analog.”  Takemoto et al., para. [0011].  “In one embodiment, the cultured cell comprises a
vector comprising a polynucleotide which codes for a recombinant heme oxygenase. In another embodiment, the cell comprises a vector comprising a polynucleotide which codes for a recombinant heme biosynthetic enzyme.”  Takemoto et al., para. [0097].
	As such, Takemoto et al. teach methods for the production of Biliverdin IX-alpha by culturing a cell having both a heme biosynthetic enzyme that can include HemA and a heme oxygenase.  Table 1 of Takemoto et al. teach several heme oxidases including the gene product of the HmuO gene from Corynebacterium diphtheriae, SEQ ID NO: 10 of Takemoto et al.  
Ko et al., Dailey et al., Uniprot A0A1Q3DR23 and Yu et al. do not teach the further overexpression of a hmuO gene to allow for a recombinant C. glutamicum to further produce biliverdin IX-alpha.  However, Seok et al. directly teach that it is desirable in the art to modify a recombinant C. glutamicum to produce biliverdin IX-alpha.  Takemoto et al. expressly teach that a cell can be modified to produce biliverdin IX-alpha by causing the cell to have 1) recombinant heme biosynthetic enzyme including HemA, and 2) a recombinant heme oxygenase, which can be introduced by a vector polynucleotide which codes for a recombinant heme oxygenase.
As discussed above, the ordinarily skilled artisan in view of the combined teachings of Ko et al., Dailey et al., Uniprot A0A1Q3DR23 and Yu et al. would have been motivated to overexpress hemA, hemL, and hemQ as encoding heme biosynthetic enzymes for increasing production of heme.  Takemoto et al. teach that in order to introduce biliverdin IX-alpha production in a cell having such heme biosynthetic enzymes including HemA, a vector encoding a heme oxidase (hmuO gene) can be further expressed.  Since Table 1 of Takemoto et al. teach a heme oxidase encoded by Corynebacterium diphtheriae encoded by an hmuO gene, the ordinarily skilled artisan at the time of filing would have been motivated to select the same gene as an appropriate species of heme oxidase to express in another Corynebacterium host (e.g. Corynebacterium glutamicum) with an expectation of success.  Since Seok et al. directly teach that it is desirable in the art to modify a recombinant C. glutamicum to produce biliverdin IX-alpha, at the time of filing the ordinarily skilled artisan would have been motivated to express a heme oxygenase as taught by Takemoto et al. in a C. glutamicum expressing one or more heme biosynthetic genes/enzyme such as C. glutamicum overexpressing hemA, hemL, and hemQ as taught by the combined teachings of Ko et al., Dailey et al., Uniprot A0A1Q3DR23 and Yu et al., since Takemoto et al. directly teach, suggest and motivate the expression of a heme oxygenase (included as encoded by a hmuO gene) in a recombinant cell having a heme biosynthetic gene including hemA to beneficially produce biliverdin IX-alpha as a desired product.
Upon culturing of an appropriate cell producing biliverdin IX-alpha, Takemoto et al. teach that it is appropriate to collect/recover the produced biliverdin as taught in para. [0135] of Takemoto et al. as recited in claim 7.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to collect/recovery biliverdin IX-alpha produced by any recombinant cell modified to produce the same.
Regarding recitation in claim 1 that “the hemQ gene and the hmuO gene are introduced by a recombinant vector in a form of hemOQ, in which the hmuO gene is located in front of the hemQ gene in the recombinant vector” and the reverse arrangement as recited in claim 2 (i.e hemQO), Ramzi et al., abstract, relates to engineering of C. glutamicum to produce ALA including co-overexpression of hemA and hemL genes.  As shown in Ramzi et al., Fig. 2a, it is a known strategy in the art to overexpress two (or more) genes that are the part of the same engineered pathway—here hemA and hemL—as part of the same operon control by the same promoter (trc promoter).  Further, Yu et al. appear to also describe the cloning of multiple genes into the described pECXK99E vector in a manner wherein all cloned genes will be expressed as part of the same operon.  “These amplicons contained 30-bp overlaps and were ligated or together into pECXK99E that was cleaved with KpnI.”  Yu et al., page 8, right column.  As such, Yu et al. and Ramzi et al. teach that it is common and well-established in the prior art to overexpress any genes cloned into the same vector as part of the same operon under control of the same promoter.  For these reasons, the ordinarily skilled artisan at the time of filing would have been motivated to overexpress the taught hemQ and hmuO genes in the same vector with those genes organized into the same operon such as hemQO or hemOQ wherein when two genes are expressed in the same operon one of such genes must be located in front of the other.
Further, regarding claim 1 reciting a “strain . . . with improved heme biosynthesis capability,” claim 1 recites a strain expressing a heme oxygenase (hmuO) that converts produced heme to a further downstream product being biliverdin IX-alpha.  However, as far as the prior art as discussed above fully indicates that a strain expressing hemA, hemL and hemQ is expected to have improved heme production capability, a strain further expressing hmuO is considered to meet the features of improved heme biosynthesis capability as far as production of heme as an intermediate and immediate precursor for biliverdin IX-alpha is increased.

Claims 1-2 and 6-7 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al., Dailey et al., Uniprot A0A1Q3DR23, Yu et al., Seok et al., Takemoto et al. and Ramzi et al. as applied to claims 1-2 and 7 above, and further in view of Choi et al. (Heme Derived from Corynebacterium glutamicum, J. Microbiol. Biotechnol. 27 (2017): 500-06).
As noted above, a strain expressing hmuO expresses a heme oxygenase having activity to convert produced heme to biliverdin IX-alpha.  However, the ordinarily skilled artisan at the time of filing would have recognized that the conversion of heme to biliverdin IX-alpha is unlikely to occur with 100% efficiency such that the strain produces both unconverted heme and biliverdin IX-alpha.  
Choi et al. teach production of heme in C. glutamicum modified to overexpress HemA.  “The red pigment from the constructed strain was extracted and it exhibited the typical heme absorbance at 408 nm from the spectrum.”  Choi et al., abstract.  The extraction process for heme produced by C. glutamicum is further described by Choi et al., page 502, left column, by extraction with acetonitrile:dimethylsulfoxide (4:1 (v/v)) which is a step of recovering produced heme.  The ordinarily C. glutamicum including heme as produced by the strain having the feature of claim 1 suggested by the combination of Ko et al., Dailey et al., Uniprot A0A1Q3DR23, Yu et al., Seok et al., Takemoto et al. and Ramzi et al.
The ordinarily skilled artisan at the time of filing would have been motivated to do this since heme is a valuable product as described by the cited art whose recovery is desirable as taught by Choi et al.  As discussed, although claim 1 recites an embodiment expressing hmuO, such a strain would have been fully expected by the ordinarily skilled artisan at the time of filing to still produce some amount of heme in addition to biliverdin IX-alpha.

Claims 1-2 and 6-7 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 10-2018-0127239 A) (published 11/28/2018) (see IDS) further in view of Ko et al., Dailey et al., Uniprot, Accession No. A0A1Q3DR23, 2017, www.uniprot.org, Seok et al. (Korean Society of Biological Engineering Korean Society of Biological Engineering Conference 2018 Korean Society of Biological Engineering Spring Conference and International Symposium [Abstract] April 2018, page 304), Takemoto et al. and Ramzi et al.
An English-language translation of Han et al. is provided in applicant’s IDS, which is cited below.
As an initial matter, the following is noted:
 Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  The effective U.S. filing date for the current application is 04/15/2020.
Han et al. in the claims teach the following:

    PNG
    media_image4.png
    309
    336
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    322
    342
    media_image5.png
    Greyscale

Han et al., Fig. 5, show the hemA and hemL genes present in one vector/plasmid that is introduced into C. glutamicum.
That is, Han et al. teach a recombinant C. glutamicum microorganism having introduced or amplified hemA and hemL genes for improving heme biosynthesis capability, and a method for producing heme by culturing such recombinant C. glutamicum microorganism and recovering/extracting the produced heme.
et al. do not teach such recombinant C. glutamicum microorganism having an amplified/introduced hemQ gene.
The teachings of Ko et al. set forth in the rejections under 35 U.S.C. 103 above are incorporated herein by reference and are not restated in full.  In brief, Ko et al. teach “when the coproheme decarboxylation enzyme of CP-mediated pathway from C. glutamicum was overexpressed, heme production was increased.”  “This means that C. glutamicum uses CP-dependent pathway for heme production, and these results can be used in redirection and redistribution of heme biosynthesis pathway for higher production of porphyrin in C. glutamicum.”
Dailey et al. describe that it is known in the prior art that the copropheme decarboxyation enzyme as found in organism with a CP-mediated heme biosynthesis pathway is HemQ, wherein “HemQ,
are iron-coproporphyrin (coproheme) decarboxylases that catalyze the oxidative decarboxylation of coproheme III into protoheme IX” such that HemQ is a Fe-coproporphyrin III decarboxylase.  Dailey et al., abstract.  The HemQ proteins discussed by Dailey et al. are described as “dismutase-like proteins” that “do not possess chlorite dismutase activity but instead are essential for heme synthesis.”  Dailey et al., abstract.
Han et al. do not recite a recombinant microorganism (C. glutamicum) having amplification/overexpression/introduction of a hemQ gene as recited in claims 1 and 2.  However, Ko et al. and Dailey et al., as discussed, directly teach that overexpression of HemQ increases heme production in C. glutamicum and can contribute to “redirection and redistribution of heme biosynthesis pathway for higher production of porphyrin in C. glutamicum.”  
As such, the evidence of record indicates that “the coproheme decarboxylation enzyme of CP-mediated pathway from C. glutamicum was overexpressed” as taught by Ko et al is HemQ being a Fe-coproporphyrin III decarboxylase.  Uniprot A0A1Q3DR23 evidence the identity of HemQ from Corynebacterium glutamicum described as an “essential component of heme biosynthetic pathway in Gram-positive bacteria” and related to chlorite dismutase.  In the alternative, the ordinarily skilled artisan at the time of filing would have been motivated to utilize any of the HemQ proteins taught by Dailey et al. as the overexpressed coproheme decarboxylation enzyme taught by Ko et al., since Dailey et al. expressly teach that such HemQ proteins are suitable coproheme (Fe-coproporphyrin III) decarboxylases C. glutamicum for heme production as taught by Ko et al.
As such, at the time of filing, the ordinarily skilled artisan would have been motivated to overexpress a hemQ gene—that is introduce a hemQ gene in the same manner hemA and hemL genes are introduced as taught by Han et al.—in any C. glutamicum taught to be suitable for heme production including the C. glutamicum strain having introduced hemA and hemL genes as recited the claims of Han et al.  That is, since Han et al. demonstrate introduction of encoding genes, hemA and hemL, as an appropriate method for increasing activity of the encoded enzyme, the ordinarily skilled artisan would have recognized that a hemQ gene can be introduced to increase production of copropheme decarboxylase in C. glutamicum as taught by Ko et al.
Regarding further expression/amplification of a hmuO gene as recited, Seok et al., as discussed above under the rejections under 35 U.S.C. 103, teach that it is desirable to produce biliverdin IX-alpha in a C. glutamicum host cell.  Takemoto et al., para. [0002], teach “Biliverdin IX-alpha (biliverdin IXC) is the most common form of several biliverdin isomers found in nature (FIG. 1C). It is produced from heme (also named iron proto porphyrin IX) (FIG. 1A) by the enzyme heme oxygenase.”  Takemoto et al., para. [0009], teach “a method of producing biliverdin in a microorganism is disclosed, comprising: culturing a cell comprising a recombinant heme oxygenase and a recombinant heme biosynthetic enzyme.” “In certain embodiments, the heme biosynthetic enzyme is an ALA synthase. In a related embodiment, the heme biosynthetic enzyme is hemA. “In one embodiment, the cultured cell comprises a vector comprising a polynucleotide which codes for a recombinant heme oxygenase. In another embodiment, the cell comprises a vector comprising a polynucleotide which codes for a recombinant heme biosynthetic enzyme.”  Takemoto et al., para. [0097]. Table 1 of Takemoto et al. teach several heme oxidases including the gene product of the HmuO gene from Corynebacterium diphtheriae, SEQ ID NO: 10 of Takemoto et al.  
 As such, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress and/or introduce an hmuO gene as taught by Takemoto et al. in any cell producing heme, and particularly expressing hemA, including any C. glutamicum overexpressing hemA, hemL, and hemQ et al., Ko et al. and Dailey et al., since Takemoto et al. have a direct, teaching, suggestion and motivation that the same is desirable.  Upon culturing of an appropriate cell producing biliverdin IX-alpha, Takemoto et al. teach that it is appropriate to collect/recover the produced biliverdin as taught in para. [0135] of Takemoto et al. as recited in claim 7.
Regarding recitation in claim 1 that “the hemQ gene and the hmuO gene are introduced by a recombinant vector in a form of hemOQ, in which the hmuO gene is located in front of the hemQ gene in the recombinant vector,” and the reverse arrangement in claim 2 (i.e. hemQO), Ramzi et al., abstract, relates to engineering of C. glutamicum to produce ALA including co-overexpression of hemA and hemL genes.  As shown in Ramzi et al., Fig. 2a, it is a known strategy in the art to overexpress two (or more) genes that are the part of the same engineered pathway—here hemA and hemL—as part of the same operon control by the same promoter (trc promoter).  As such, Ramzi et al. teach that it is common and well-established in the prior art to overexpress any genes cloned into the same vector as part of the same operon under control of the same promoter.  For these reasons, the ordinarily skilled artisan at the time of filing would have been motivated to overexpress the taught hemQ and hmuO genes in the same vector with those genes organized into the same operon such as hemQO or hemOQ wherein when two genes are expressed in the same operon one of such genes must be located in front of the other.
Further, regarding claim 1 reciting a “strain . . . with improved heme biosynthesis capability,” claim 1 recites a strain expressing a heme oxygenase (hmuO) that converts produced heme to a further downstream product being biliverdin IX-alpha.  However, as far as the prior art as discussed above fully indicates that a strain expressing hemA, hemL and hemQ is expected to have improved heme production capability, a strain further expressing hmuO is considered to meet the features of improved heme biosynthesis capability as far as production of heme as an intermediate and immediate precursor for biliverdin IX-alpha is increased.  As discussed above, Han et al. fully teach a method of culturing a strain producing hem and recovering any such produced heme as recited in claim 6.

Response to arguments
Applicant argues:

    PNG
    media_image6.png
    260
    841
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    158
    835
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    168
    809
    media_image8.png
    Greyscale


	Ramzi et al. is cited for teaching that it is known to clone multiple genes as part of the same promoter controlled by the same operon wherein upon cloning two such genes one such gene must be arranged in front of the other gene such that both arrangements hemOQ and hemQO are obvious in view of the prior art.  Regarding applicant’s statement that the prior art is silent regarding the order of gene to improve the production of either heme or biliverdin, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144(IV).  As such, there is no requirement that the stated motivation to combine be for the same subjective reason as the applicant’s nor that the prior art recognize the same advantage or result discovered by the applicant.  Again, Ramzi et al. teach that it is well-established 

	Applicant argues:

    PNG
    media_image9.png
    387
    805
    media_image9.png
    Greyscale


The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
	Claim 7 recites a method of producing biliverdin IX-alpha.  Argued results of “when hemQ is located behind hmuO in a vector . . . capability for heme biosynthesis can be significantly improved over” hmuO gene), as recited in claims 1 and 2, reduces heme production.  For example, the specification, Fig. 7, shows higher levels of heme production in a strain expressing hemA, hemL and hemQ than any of the strains shown in Fig. 9.  As such, the evidence of record does not support an assertion that expression of hmuO in any manner gives rise to an unexpected increase in heme production.
	All of the examples described in Fig. 9 of the specification express a heterologous hmuO encoding a heme oxygenase that converts heme to biliverdin IX-alpha.  See specification, Example 8.  Both of the described BVMOD1 and BVMOD2 express hmuO from a described pMTZ-hmuO vector as described in Example 6 without any hemQ gene present in the same vector.  Specification, page 20, lines 5-14.  Fig. 9 of the specification shows a minimal difference in biliverdin production between strains BVMOD2 and BVMOD3 such that the order of cloning of hmuO and hemQ in the same operon further cannot be considered to be associated with any unexpected improvement in biliverdin production. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 6-7 (all pending claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/611,929 in view of Ko et al., Dailey et al., Uniprot A0A1Q3DR23, Seok et al. (Korean Society of Biological Engineering Korean Society of Biological Engineering Conference 2018 Korean Society of Biological Engineering Spring Conference and International Symposium [Abstract] April 2018, page 304), Takemoto et al., and Ramzi et al. 
Copending Application No. 16/611,929 is related to Han et al. (KR 10-2018-0127239 A).
The copending claims recite:
1. (Original) A recombinant microorganism produced by introducing a gene encoding a glutamyl-tRNA reductase (HemA), a gene encoding a glutamate-1-semialdehyde aminotransferase (HemL) and a gene encoding a diphtheria toxin repressor (DtxR) into a microorganism having capability to produce glutamic acid.
2. (Original) The recombinant microorganism according to claim 1, wherein the recombinant microorganism has improved capability to produce heme, coproporphyrin Ill and uroporphyrin Ill.

7. (Currently Amended) A method of producing heme comprising: (a) culturing the recombinant microorganism according to claim 1 in a medium containing an iron ion (ferrous ion, Fe2+) to produce heme; and (b) extracting and collecting the produced heme.
However, the copending claims do not recite a recombinant microorganism (C. glutamicum) having amplification/overexpression/introduction of a hemQ gene and/or a hmuO gene.  
The teachings of Ko et al. set forth in the rejections under 35 U.S.C. 103 above are incorporated herein by reference and are not restated in full.  In brief, Ko et al. teach “when the coproheme decarboxylation enzyme of CP-mediated pathway from C. glutamicum was overexpressed, heme production was increased.”  “This means that C. glutamicum uses CP-dependent pathway for heme production, and these results can be used in redirection and redistribution of heme biosynthesis pathway for higher production of porphyrin in C. glutamicum.”
Dailey et al. describe that it is known in the prior art that the copropheme decarboxyation enzyme as found in organism with a CP-mediated heme biosynthesis pathway is HemQ, wherein “HemQ,
are iron-coproporphyrin (coproheme) decarboxylases that catalyze the oxidative decarboxylation of coproheme III into protoheme IX” such that HemQ is a Fe-coproporphyrin III decarboxylase.  Dailey et al., abstract.  The HemQ proteins discussed by Dailey et al. are described as “dismutase-like proteins” that “do not possess chlorite dismutase activity but instead are essential for heme synthesis.”  Dailey et al., abstract.
As such, the evidence of record indicates that “the coproheme decarboxylation enzyme of CP-mediated pathway from C. glutamicum was overexpressed” as taught by Ko et al is HemQ being a Fe-coproporphyrin III decarboxylase.  Uniprot A0A1Q3DR23 evidence the identity of HemQ from Corynebacterium glutamicum described as an “essential component of heme biosynthetic pathway in Gram-positive bacteria” and related to chlorite dismutase.  In the alternative, the ordinarily skilled artisan at the time of filing would have been motivated to utilize any of the HemQ proteins taught by Dailey et al. as the overexpressed coproheme decarboxylation enzyme taught by Ko et al., since Dailey et al. expressly teach that such HemQ proteins are suitable coproheme (Fe-coproporphyrin III) decarboxylases C. glutamicum for heme production as taught by Ko et al.
The copending claims do not recite a recombinant microorganism (C. glutamicum) having amplification/overexpression/introduction of a hemQ gene as recited in claim 1.  However, Ko et al. and Dailey et al., as discussed, directly teach that overexpression of HemQ increases heme production in C. glutamicum and can contribute to “redirection and redistribution of heme biosynthesis pathway for higher production of porphyrin in C. glutamicum.”  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to overexpress a hemQ gene in any C. glutamicum taught to be suitable for heme production including the C. glutamicum strain having introduced hemA and hemL genes as recited in the co-pending claims.
Regarding further amplification of a hmuO gene, Seok et al., as discussed above under the rejections under 35 U.S.C. 103, teach that it is desirable to produce biliverdin IX-alpha in a C. glutamicum host cell.  Takemoto et al., para. [0002], teach “Biliverdin IX-alpha (biliverdin IXC) is the most common form of several biliverdin isomers found in nature (FIG. 1C). It is produced from heme (also named iron proto porphyrin IX) (FIG. 1A) by the enzyme heme oxygenase.”  Takemoto et al., para. [0009], teach “a method of producing biliverdin in a microorganism is disclosed, comprising: culturing a cell comprising a recombinant heme oxygenase and a recombinant heme biosynthetic enzyme.” “In certain embodiments, the heme biosynthetic enzyme is an ALA synthase. In a related embodiment, the heme biosynthetic enzyme is hemA. “In one embodiment, the cultured cell comprises a vector comprising a polynucleotide which codes for a recombinant heme oxygenase. In another embodiment, the cell comprises a vector comprising a polynucleotide which codes for a recombinant heme biosynthetic enzyme.”  Takemoto et al., para. [0097].  Table 1 of Takemoto et al. teach several heme oxidases including the gene product of the HmuO gene from Corynebacterium diphtheriae, SEQ ID NO: 10 of Takemoto et al.  
 As such, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress and/or introduce an hmuO gene as taught by Takemoto et al. in any cell producing heme, and particularly expressing hemA, including any C. glutamicum overexpressing hemA, hemL, and hemQ as suggested by the combination of the copending claims, Ko et al. and Dailey et al., since Takemoto et al. have a directly, teaching, suggestion and motivation that the same is desirable.  Upon culturing of an appropriate cell producing biliverdin IX-alpha, Takemoto et al. teach that it is appropriate to collect/recover the produced biliverdin as taught in para. [0135] of Takemoto et al.
Regarding recitation in claim 1 that “the hemQ gene and the hmuO gene are introduced by a recombinant vector in a form of hemOQ, in which the hmuO gene is located in front of the hemQ gene in the recombinant vector” and the reverse arrangement recited in claim 2 (i.e. hemQO), Ramzi et al., abstract, relates to engineering of C. glutamicum to produce ALA including co-overexpression of hemA and hemL genes.  As shown in Ramzi et al., Fig. 2a, it is a known strategy in the art to overexpress two (or more) genes that are the part of the same engineered pathway—here hemA and hemL—as part of the same operon control by the same promoter (trc promoter).  As such, Ramzi et al. teach that it is common and well-established in the prior art to overexpress any genes cloned into the same vector as part of the same operon under control of the same promoter.  For these reasons, the ordinarily skilled artisan at the time of filing would have been motivated to overexpress the taught hemQ and hmuO genes in the same vector with those genes organized into the same operon such as hemQO or hemOQ wherein when two genes are expressed in the same operon one of such genes must be located in front of the other.
Further, regarding claim 1 reciting a “strain . . . with improved heme biosynthesis capability,” claim 1 recites a strain expressing a heme oxygenase (hmuO) that converts produced heme to a further downstream product being biliverdin IX-alpha.  However, as far as the prior art as discussed above fully indicates that a strain expressing hemA, hemL and hemQ is expected to have improved heme production capability, a strain further expressing hmuO is considered to meet the features of improved heme biosynthesis capability as far as production of heme as intermediate and immediate precursor for biliverdin IX-alpha is increased.  As discussed above, Han et al. fully teach a method of culturing a strain producing hem and recovering any such produced heme as recited in claim 6.
This is a provisional nonstatutory double patenting rejection.

Applicant argues:

    PNG
    media_image10.png
    314
    805
    media_image10.png
    Greyscale

	As reviewed above, the prior art is considered to suggest both the arrangements hemOQ and hemQO as recited in claims 1 and 2, respectively.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652